Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Claim 1: “is fragile than” should be replaced with “is more fragile than”.
Claim 2: “the side of the hood” should be replaced with “a side of the hood”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boggess et al. (US 7,730,990), herein referred to as ‘990.
For Claim 1, ‘990 discloses a hood support structure comprising: a hood (150) configured to close an opening section of a vehicle body; a hinge member (201) that includes a pedestal section (Annotated Figure 3: A) fixed to a lower surface of the hood, a support section (Annotated Figure 3: B) attached pivotably with respect to the vehicle body, and a deformation 
For Claim 2, ‘990 discloses the hood support structure according to claim 1, wherein the receiving section (D) is a plate member (202) provided to overlap the deformation section (C) on the side of the hood, and rigidity of the receiving section (D) is higher than rigidity of the deformation section (C at 410). 
For Claim 3, ‘990 discloses the hood support structure according to claim 1, wherein the receiving section (D) is provided integrally (wherein the term “integral” has been held to be sufficiently broad to embrace constructions united by such means as fastening and welding, section 202 and 201 are united by fasteners 211 and 212) with the hinge member (201), and rigidity of the receiving section (D, portion 202 at the fasteners) is higher than rigidity of the deformation section (C at 410). 
For claim 4, ‘990 discloses the hood support structure according to claim 1, wherein the tip portion (254) of the shaft (250) has a convex surface (as seen in Figure 2, wherein the outer peripheral surface of tip 254 is convex), and the receiving section (D) has a concave surface (305) having a curvature (as seen in Figure 3) corresponding to the tip portion (254) of the shaft (250) and recessed toward the hood (as seen in Figure 3). 
For Claim 5, ‘990 discloses the hood support structure according to claim 1, wherein a hole (355) into which the tip portion (254) of the shaft (250) enters is formed in the receiving section (D). 

For Claim 7, ‘990 discloses the hood support structure according to claim 5, wherein the hole (355) is formed as a perfect circle (as seen in Figure 2). 

    PNG
    media_image1.png
    442
    644
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boggess et al. (US 7,730,990), herein referred to as ‘990 as applied to claim 1 above, and further in view of Takahashi (US 8,069,943), herein referred to as ‘943.
For Claim 8, ‘990 discloses the hood support structure according to claim 1, except wherein the actuator is supported pivotably with respect to the vehicle body while following movement of the hood. ‘990 is instead silent as to whether the actuator is pivotable with respect to the vehicle body.
‘943 teaches a hood support structure (embodiment of Figure 13) having an actuator (162) supported pivotably (via pivot shaft 165) with respect to the vehicle body while following movement of the hood.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the pivot shaft of ‘943 to the actuator of ‘990. One .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes that US 8,069,943 also teaches alternate embodiments such as the embodiment of Figure 8 which teaches an actuator tip with a convex surface extending towards a receiving section with a concave surface. This limitation is not required by the current claims, but is disclosed by the application. The prior art is therefore relevant to this feature but not relied upon for this feature in the above rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655.  The examiner can normally be reached on M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey O'Brien/Primary Examiner, Art Unit 3677